685 S.E.2d 801 (2009)
The STATE of North Carolina DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF MEDICAL ASSISTANCE, Plaintiff,
v.
Anna Marie THOMPKINS, Executrix of the Estate of Sallie Dye Anthony, Defendant.
No. 380P09.
Supreme Court of North Carolina.
October 8, 2009.
John Haworth, High Point, for Anna Marie Thompkins, et al.
Joel L. Johnson, Assistant Attorney General, for State of NC Dept. of Health and Human Services.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of September 2009 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."